DETAILED ACTION
This action is in reply to papers filed 3/8/2021. Claims 1-7, 9, 16-17, 20-21, 29, 31, 33, 37-
38, 41, 44-45 and 57-58 are pending and examined herein. 

Notice of Pre-AIA  or AIA  Status
    The present application is being examined under the pre-AIA  first to invent provisions.

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20180100165A1, Published 4/12/2018.

       Maintained Claim Rejection(s)
Applicant’s arguments regarding the 103 (a) rejection of claims  1-7, 9, 16-17, 20-21, 29, 31, 33, 37-38, 41, 44-45 and 57-58 has been fully considered. However, Applicant’s arguments are not found persuasive. Applicant’s arguments will be addressed following maintained rejection. In the previous rejection, while addressed in the body of the rejection, claims 16, 17 and 20 were inadvertently left out of the opening paragraph of the art rejection (i.e. Claims 1-7, 9…are rejected…). This mistake has been remedied.  
 
Claims 41 and 44-45 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9816108. Applicant’s arguments will be addressed following maintained rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at 

Claims 1-7, 9, 16-17, 20-21, 29, 31, 33, 37-38, 41, 44-45 and 57-58 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Acland et al.  (PgPub 20040022766, Published 2/5/2004) in view of Wakefield et al. (PgPub US20030003582A1, Published 1/2/2003), Eliasof et al. (WO2004065576A2, Published 8/5/2004) and Hauswirth et al. (WO2007127428A2, Published 11/8/2007). The rejection, from the previous office action, has been copied below for Applicant’s convenience. 


Claim Interpretation:  Independent claim 1 has been amended to recite, inter alia, “A recombinant adeno-associated viral (rAAV) vector for delivering biologically-active human guanylate cyclase protein, peptide, or polypeptide to a human patient diagnosed with a deficiency in human guanylate cyclase in photoreceptor cells...” The emphasized text is an intended use. Per MPEP 2111.02 (II), If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). Accordingly, the preamble of the claim is not Additionally, with regards to indefiniteness rejection and in the interest of compact prosecution, Examiner is interpreting the rAAV vector of claim 1 (and dependent claims) to be selected from the rAAV5 vector or rAAV8 vector. 

Regarding claim 41 (in-part) and claim 45 (in-part), Acland teaches a method for treating an ocular disorder characterized by the defect or absence of a normal gene in the ocular cells of a human or animal subject, wherein said method involves administering to the subject by subretinal injection an effective amount of a recombinant adeno-associated virus carrying a nucleic acid sequence encoding the normal gene under the control of a promoter sequence which expresses the product of the gene in the ocular cells (Abstract).  Regarding claim 1 (in-part), claim 29, claim 31 (in-part), claim 37 (in-part), claim 41 (in-part) and claim 45 (in-part), Acland teaches introducing into at a first population of human retinal cells (Pg. 3, Para. 29, Lines 1-5) an rAAV vector (Pg. 3, Para. 25, Lines 1-4), such as an rAAV5 vector (as in claim 1, in-part) (Pg. 2, para. 20; Pg. 3, para. 23), comprising a polynucleotide that comprises a promoter operably linked  (Pg. 4, Para. 34) to a first nucleic acid segment that encodes a guanylate cyclase polypeptide (Pg. 3, Para. 28, Lines 1-8 and Pg. 4, Para. 30, Lines 1-4 and 6-9). 
However, Acland fails to teach the guanylate cyclase polypeptide is biologically active (as further in claim 1, claim 31, claim 37, claim 41 and claim 45).
Prior to the time of the claimed invention, Wakefield et al. taught methods and compositions for the delivery and expression of a nucleotide sequence of interest to a cell of a mammalian eye (Abstract). In one embodiment, Wakefield teaches delivery of a biologically claim 1, claim 31, claim 37, claim 41 and claim 45). Note that the Examiner is interpreting the guanylate cyclase polypeptide as ‘biologically active’ because at para. 29 Wakefield teaches the nucleotide sequences are designed to compensate for lack-of-function mutations that result in retinal degenerative disorders. Wakefield, in paragraph 30, defines “biologically active” as sequences that retains substantially the same function as the respective native sequence.
However, neither Acland nor Wakefield teach the retinal-specific human guanylate cyclase polypeptide is at least about 90% identical to at least a first sequence region of at least 80 contiguous amino acids of a sequence as set forth in SEQ ID NO: 1 (as in claim 2), at least about 92% identical to at least a first sequence region of at least 100 contiguous amino acids of a sequence as set forth in SEQ ID NO:1 (as in claim 3), at least about 95% identical to at least a first sequence region of at least 120 contiguous amino acids of a sequence as set forth in SEQ ID NO:1 (as in claim 4), at least about 98% identical to at least a first sequence region of at least 140 contiguous amino acids of a sequence as set forth in SEQ ID N0:1 (as in claim 5), at least about 98% identical to the amino acid sequence of SEQ ID NO:1 (as in claim 6), comprises the amino acid sequence of SEQ ID NO:1 (as in claim 7) and wherein the at least a first mammalian guanylate cyclase protein, peptide, or polypeptide is biologically active and comprises an at least 50 amino acid contiguous sequence from SEQ ID NO: 1 (as in claim 9).
Prior to the time of the claimed invention, Eliasof taught a retinal-specific human guanylate cyclase protein that comprises an amino acid sequence  that is 100% identical to claimed SEQ ID NO: 1 (as in claim 2, claim 3, claim 4, claim 5, claim 6, claim 7 and claim 9). See Eliasof, Pg. 10, Para. 39-40). The alignment between SEQ ID NO: 1 (Qy, query) and the retinal-specific human guanylate cyclase protein taught by Eliasof et al. (Db, database) is provided below.
RESULT 1
ADQ89060
ID   ADQ89060 standard; protein; 1103 AA.
XX
AC   ADQ89060;
XX
DT   15-JUN-2007  (revised)
DT   21-OCT-2004  (first entry)
XX
DE   Human urological disorder related protein 1405 SEQ:12.
XX
KW   urological disorder; uropathic; cytostatic; urinary incontinence;
KW   benign prostatic hyperplasia; human; BOND_PC;
KW   guanylate cyclase 2D, membrane (retina-specific); unnamed;
KW   guanylate cyclase 2D, membrane (retina-specific) [Homo sapiens]; GUCY2D;
KW   LCA; CYGD; LCA1; CORD6; GUC2D; retGC; GUC1A4; RETGC-1; ROS-GC1;
KW   CORD6, LCA, GUC2D, GUC1A4; cone rod dystrophy 5/6; CORD5;
KW   guanylyl cyclase; guanylyl cyclase [Homo sapiens]; GO4383; GO4672;
KW   GO4872; GO5524; GO5640; GO5887; GO6182; GO6468; GO7168; GO7242; GO7601;
KW   GO16020; GO50896.
XX
OS   Homo sapiens.
XX
CC PN   WO2004065576-A2.
XX
CC PD   05-AUG-2004.
XX
CC PF   14-JAN-2004; 2004WO-US000750.
XX

  Query Match             100.0%;  Score 5730;  DB 5;  Length 1103;
  Best Local Similarity   100.0%;  
  Matches 1103;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MTACARRAGGLPDPGLCGPAWWAPSLPRLPRALPRLPLLLLLLLLQPPALSAVFTVGVLG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MTACARRAGGLPDPGLCGPAWWAPSLPRLPRALPRLPLLLLLLLLQPPALSAVFTVGVLG 60

Qy         61 PWACDPIFSRARPDLAARLAAARLNRDPGLAGGPRFEVALLPEPCRTPGSLGAVSSALAR120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PWACDPIFSRARPDLAARLAAARLNRDPGLAGGPRFEVALLPEPCRTPGSLGAVSSALAR120

Qy        121 VSGLVGPVNPAACRPAELLAEEAGIALVPWGCPWTQAEGTTAPAVTPAADALYALLRAFG180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VSGLVGPVNPAACRPAELLAEEAGIALVPWGCPWTQAEGTTAPAVTPAADALYALLRAFG180

Qy        181 WARVALVTAPQDLWVEAGRSLSTALRARGLPVASVTSMEPLDLSGAREALRKVRDGPRVT240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 WARVALVTAPQDLWVEAGRSLSTALRARGLPVASVTSMEPLDLSGAREALRKVRDGPRVT240


Qy        241 AVIMVMHSVLLGGEEQRYLLEAAEELGLTDGSLVFLPFDTIHYALSPGPEALAALANSSQ300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 AVIMVMHSVLLGGEEQRYLLEAAEELGLTDGSLVFLPFDTIHYALSPGPEALAALANSSQ300

Qy        301 LRRAHDAVLTLTRHCPSEGSVLDSLRRAQERRELPSDLNLQQVSPLFGTIYDAVFLLARG360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 LRRAHDAVLTLTRHCPSEGSVLDSLRRAQERRELPSDLNLQQVSPLFGTIYDAVFLLARG360

Qy        361 VAEARAAAGGRWVSGAAVARHIRDAQVPGFCGDLGGDEEPPFVLLDTDAAGDRLFATYML420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 VAEARAAAGGRWVSGAAVARHIRDAQVPGFCGDLGGDEEPPFVLLDTDAAGDRLFATYML420

Qy        421 DPARGSFLSAGTRMHFPRGGSAPGPDPSCWFDPNNICGGGLEPGLVFLGFLLVVGMGLAG480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 DPARGSFLSAGTRMHFPRGGSAPGPDPSCWFDPNNICGGGLEPGLVFLGFLLVVGMGLAG480

Qy        481 AFLAHYVRHRLLHMQMVSGPNKIILTVDDITFLHPHGGTSRKVAQGSRSSLGARSMSDIR540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 AFLAHYVRHRLLHMQMVSGPNKIILTVDDITFLHPHGGTSRKVAQGSRSSLGARSMSDIR540

Qy        541 SGPSQHLDSPNIGVYEGDRVWLKKFPGDQHIAIRPATKTAFSKLQELRHENVALYLGLFL600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 SGPSQHLDSPNIGVYEGDRVWLKKFPGDQHIAIRPATKTAFSKLQELRHENVALYLGLFL600

Qy        601 ARGAEGPAALWEGNLAVVSEHCTRGSLQDLLAQREIKLDWMFKSSLLLDLIKGIRYLHHR660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 ARGAEGPAALWEGNLAVVSEHCTRGSLQDLLAQREIKLDWMFKSSLLLDLIKGIRYLHHR660

Qy        661 GVAHGRLKSRNCIVDGRFVLKITDHGHGRLLEAQKVLPEPPRAEDQLWTAPELLRDPALE720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 GVAHGRLKSRNCIVDGRFVLKITDHGHGRLLEAQKVLPEPPRAEDQLWTAPELLRDPALE720

Qy        721 RRGTLAGDVFSLAIIMQEVVCRSAPYAMLELTPEEVVQRVRSPPPLCRPLVSMDQAPVEC780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 RRGTLAGDVFSLAIIMQEVVCRSAPYAMLELTPEEVVQRVRSPPPLCRPLVSMDQAPVEC780

Qy        781 ILLMKQCWAEQPELRPSMDHTFDLFKNINKGRKTNIIDSMLRMLEQYSSNLEDLIRERTE840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 ILLMKQCWAEQPELRPSMDHTFDLFKNINKGRKTNIIDSMLRMLEQYSSNLEDLIRERTE840

Qy        841 ELELEKQKTDRLLTQMLPPSVAEALKTGTPVEPEYFEQVTLYFSDIVGFTTISAMSEPIE900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        841 ELELEKQKTDRLLTQMLPPSVAEALKTGTPVEPEYFEQVTLYFSDIVGFTTISAMSEPIE900

Qy        901 VVDLLNDLYTLFDAIIGSHDVYKVETIGDAYMVASGLPQRNGQRHAAEIANMSLDILSAV960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        901 VVDLLNDLYTLFDAIIGSHDVYKVETIGDAYMVASGLPQRNGQRHAAEIANMSLDILSAV960

Qy        961 GTFRMRHMPEVPVRIRIGLHSGPCVAGVVGLTMPRYCLFGDTVNTASRMESTGLPYRIHV 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy       1021 NLSTVGILRALDSGYQVELRGRTELKGKGAEDTFWLVGRRGFNKPIPKPPDLQPGSSNHG 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1021 NLSTVGILRALDSGYQVELRGRTELKGKGAEDTFWLVGRRGFNKPIPKPPDLQPGSSNHG 1080

Qy       1081 ISLQEIPPERRRKLEKARPGQFS 1103
              |||||||||||||||||||||||
Db       1081 ISLQEIPPERRRKLEKARPGQFS 1103


However, none of Acland, Wakefield or Eliasof teach the promoter is a truncated chimeric CMV -chicken β-actin promoter that comprises the nucleic acid sequence of SEQ ID NO: 13 (as further in claim 1, as in claim 17 and as in claim 20). 
Prior to the time of the claimed invention, Hauswirth et al. taught a novel vector comprising truncated chimeric cytomegalovirus (CMV)-chicken beta-actin (CBA) promoter and a rabbit β-globin intron(as in claim 57) (Abstract) that comprises a nucleic acid sequence  that is 100% identical to claimed SEQ ID NO: 13 (as in claim 17 and claim 20). In fact, Hauswirth teaches the promoter is contained in a vector preferably self- complementary adeno-associated virus (scAAV) (as in claim 16) (Pg. 5, lines 17-24), and is administered to the retinal cells, preferably vitreous or subretinally. Hauswirth adds that use of the truncated promoter has several advantages including: (1) the promoter can be used with various serotypes of adeno-associated virus (AAV); (2) expression of the polynucleotide (e.g., transgene) is initiated sooner than with other promoters; (3) expression of the polynucleotide is maintained for a longer period of time, compared to expression using other promoters; and (4) because the promoter is truncated, it permits packaging of more polynucleotide(s) into the vector, which is particularly relevant for double-stranded viral vectors (Pg. 2, lines 21-27). The alignment between SEQ ID 
RESULT 1
ANN58017
ID   ANN58017 standard; DNA; 953 BP.
XX
AC   ANN58017;
XX
DT   28-DEC-2007  (first entry)
XX
DE   Chicken beta-actin promoter sequence, SEQ ID 1.
XX
KW   vector; delivery mechanism; therapeutic; infection; antimicrobial; ds;
KW   promoter; beta-actin.
XX
OS   Gallus gallus.
XX
CC PN   WO2007127428-A2.
XX
CC PD   08-NOV-2007.
XX
CC PF   27-APR-2007; 2007WO-US010338.
XX
PR   28-APR-2006; 2006US-0795759P.
XX
CC PA   (UYFL ) UNIV FLORIDA RES FOUND INC.
XX
CC PI   Byrne BJ,  Boye SL,  Hauswirth WW;
XX
DR   WPI; 2007-860565/79.
XX
CC PT   Novel vector comprising truncated chimeric cytomegalovirus CMV-chicken 
CC PT   beta-actin promoter, useful for delivering polynucleotide to cell such as
CC PT   human cell or non-human animal cell.
XX
CC PS   Claim 2; SEQ ID NO 1; 52pp; English.
XX
CC   The present invention relates to a novel vector comprising truncated 
CC   chimeric cytomegalovirus (CMV)-chicken beta-actin (CBA) promoter. The 
CC   vector delivers an operably linked polynucleotide to host cells in vitro 
CC   or in vivo, which results in the polynucleotide expression in host cells.
CC   The polynucleotide encodes an interfering RNA molecule or an antisense 
CC   oligonucleotide. The vector is a viral vector, preferably self-
CC   complementary adeno-associated virus (scAAV). The vector is administered 
CC   to the retinal cells, preferably vitreous or subretinally, to a human or 
CC   animal suffering from or at risk of developing a pathological condition 
CC   and to treat or delay the onset of an infection. The present sequence is 
CC   a chicken beta-actin promoter of the invention.
XX
SQ   Sequence 953 BP; 173 A; 274 C; 273 G; 233 T; 0 U; 0 Other;


  Best Local Similarity   100.0%;  
  Matches  953;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AATTCGGTACCCTAGTTATTAATAGTAATCAATTACGGGGTCATTAGTTCATAGCCCATA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 AATTCGGTACCCTAGTTATTAATAGTAATCAATTACGGGGTCATTAGTTCATAGCCCATA 60

Qy         61 TATGGAGTTCCGCGTTACATAACTTACGGTAAATGGCCCGCCTGGCTGACCGCCCAACGA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TATGGAGTTCCGCGTTACATAACTTACGGTAAATGGCCCGCCTGGCTGACCGCCCAACGA 120

Qy        121 CCCCCGCCCATTGACGTCAATAATGACGTATGTTCCCATAGTAACGCCAATAGGGACTTT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 CCCCCGCCCATTGACGTCAATAATGACGTATGTTCCCATAGTAACGCCAATAGGGACTTT 180

Qy        181 CCATTGACGTCAATGGGTGGACTATTTACGGTAAACTGCCCACTTGGCAGTACATCAAGT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 CCATTGACGTCAATGGGTGGACTATTTACGGTAAACTGCCCACTTGGCAGTACATCAAGT 240

Qy        241 GTATCATATGCCAAGTACGCCCCCTATTGACGTCAATGACGGTAAATGGCCCGCCTGGCA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GTATCATATGCCAAGTACGCCCCCTATTGACGTCAATGACGGTAAATGGCCCGCCTGGCA 300

Qy        301 TTATGCCCAGTACATGACCTTATGGGACTTTCCTACTTGGCAGTACATCTACGTATTAGT 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 TTATGCCCAGTACATGACCTTATGGGACTTTCCTACTTGGCAGTACATCTACGTATTAGT 360

Qy        361 CATCGCTATTACCATGGTCGAGGTGAGCCCCACGTTCTGCTTCACTCTCCCCATCTCCCC 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 CATCGCTATTACCATGGTCGAGGTGAGCCCCACGTTCTGCTTCACTCTCCCCATCTCCCC 420

Qy        421 CCCCTCCCCACCCCCAATTTTGTATTTATTTATTTTTTAATTATTTTGTGCAGCGATGGG 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 CCCCTCCCCACCCCCAATTTTGTATTTATTTATTTTTTAATTATTTTGTGCAGCGATGGG 480

Qy        481 GGCGGGGGGGGGGGGGGGGCGCGCGCCAGGCGGGGCGGGGCGGGGCGAGGGGCGGGGCGG 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 GGCGGGGGGGGGGGGGGGGCGCGCGCCAGGCGGGGCGGGGCGGGGCGAGGGGCGGGGCGG 540


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 GGCGAGGCGGAGAGGTGCGGCGGCAGCCAATCAGAGCGGCGCGCTCCGAAAGTTTCCTTT 600

Qy        601 TATGGCGAGGCGGCGGCGGCGGCGGCCCTATAAAAAGCGAAGCGCGCGGCGGGCGGGAGT 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 TATGGCGAGGCGGCGGCGGCGGCGGCCCTATAAAAAGCGAAGCGCGCGGCGGGCGGGAGT 660

Qy        661 CGCTGCGACGCTGCCTTCGCCCCGTGCCCCGCTCCGCCGCCGCCTCGCGCCGCCCGCCCC 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 CGCTGCGACGCTGCCTTCGCCCCGTGCCCCGCTCCGCCGCCGCCTCGCGCCGCCCGCCCC 720

Qy        721 GGCTCTGACTGACCGCGTTACTCCCACAGGTGAGCGGGCGGGACGGCCCTTCTCCTCCGG 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 GGCTCTGACTGACCGCGTTACTCCCACAGGTGAGCGGGCGGGACGGCCCTTCTCCTCCGG 780

Qy        781 GCTGTAATTAGCGCTTGGTTTAATGACGGCTTGTTTCTTTTCTGTGGCTGCGTGAAAGCC 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 GCTGTAATTAGCGCTTGGTTTAATGACGGCTTGTTTCTTTTCTGTGGCTGCGTGAAAGCC 840

Qy        841 TTGAGGGGCTCCGGGAGCTAGAGCCTCTGCTAACCATGTTCATGCCTTCTTCTTTTTCCT 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        841 TTGAGGGGCTCCGGGAGCTAGAGCCTCTGCTAACCATGTTCATGCCTTCTTCTTTTTCCT 900

Qy        901 ACAGCTCCTGGGCAACGTGCTGGTTATTGTGCTGTCTCATCATTTTGGCAAAG 953
              |||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        901 ACAGCTCCTGGGCAACGTGCTGGTTATTGTGCTGTCTCATCATTTTGGCAAAG 953


Regarding claim 21, Acland teaches the rAAV vector further comprises an enhancer (Pg. 4, Para. 36, Lines 1-3).
Regarding claim 31, claim 41 and claim 45, Acland teaches a composition comprising a rAAV particle (Pg. 5, para. 44, last sentence; Pg. 7, para. 62) comprising a rAAV vector and a pharmaceutically-acceptable buffer, carrier, vehicle (Pg. 6, Para. 56, Lines 6-10). Regarding claim 33, Acland teaches the rAAV vector is administered, via subretinal injection (Pg. 1, Para. 10, Lines 1-8), to a human that has a defect in at least one eye for the purpose of treatment (Pg. 1, Para. 8, Lines 1-4) (as further in claim 41 and claim 45), wherein said human is a child that has Leber congenital amaurosis- 1 (LCA- 1) (Pg. 1, Para. 10, Lines 1-10 and Pg. 2,  Para. 16, Lines 1-7) (as in claim 38 (in-part), claim 44 and claim 58). 
Regarding claim 37, Examiner notes that the addition of printed material to a product does not provide patentability to the product: 
Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, **>367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004)< (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed.). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983) ("Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability..[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate."). (See MPEP 2112.01 III.)
The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may  element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."   
In the present situation, rationales A, B and G are applicable.  At the time of invention, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of  Acland et al., wherein Acland teaches introducing into human retinal cells an rAAV vector comprising a polynucleotide that comprises a promoter operably linked to a nucleic acid segment that encodes a retinal-specific human guanylate cyclase polypeptide for the purposes of treating Leber congenital amaurosis with the teachings of Wakefield et al., wherein Wakefield teaches a biologically active human guanylate cyclase polypeptide capable of compensating for lack-of-function mutations in a subject with Leber congenital amaurosis, with  the teachings of Hauswirth et al., wherein Hauswirth teaches a truncated chimeric CMV- 
Furthermore, it would have been prima facie obvious to substitute the retinal-specific human guanylate cyclase polypeptide of Wakefield with the retinal-specific human guanylate cyclase polypeptide of Eliasof et al. in order to determine the efficacy of Eliasof’s retinal-specific human guanylate cyclase polypeptide in treating Leber congenital amaurosis .
A reasonable expectation of success is present because all of the elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.


     Applicant’s Arguments/Response to Arguments
Applicant argues:  The only cited references related to rAAVs, e.g., for treatment of ocular disorders, are Acland, Wakefield, and Hauswirth. The Office cited Acland for treatment of an ocular disorder with an AAV vector harboring a promoter operably linked to a nucleic acid encoding a guanylate cyclase polypeptide (see Office Action at pages 5-6). Acland, however, only lists the use of a human guanylate cyclase peptide in a laundry list of possible genes (see Acland at par. [0030]). Wakefield was cited for delivery of a biologically active guanylate cyclase polypeptide to the eye to treat Leber congenital amaurosis (see Office Action at page 6). Wakefield, like Acland, also only lists the use of a human guanylate cyclase peptide in a laundry 
In Response:  Applicant’s arguments have been fully considered, but are not found persuasive.  At the outset, Examiner disputes Applicant’s characterization of the teachings of Acland and Wakefield. Neither references describe guanylate cyclase in a ‘laundry list of possible genes.’
Para. 30 of Acland, copied below, does not teach guanylate cyclase in a ‘laundry list of genes’. In fact, Acland only teaches 3 genes- CRX, GUCY2D and RPGRIP1. 

    PNG
    media_image1.png
    415
    588
    media_image1.png
    Greyscale

Similarly, Wakefield teaches 4 genes associated with Leber congenital amaurosis. See Table I below. 


    PNG
    media_image2.png
    275
    538
    media_image2.png
    Greyscale


Applicant argues:  None of these references, however, either alone or in combination, teach or suggest an rAAV encoding a human guanylate cyclase protein as required in claim 1, much less the guanylate cyclase protein having the particular sequences of claims 2-7 and 9. The Office cites to Eliasof for allegedly remedying the deficiencies of Acland, Wakefield, and Hauswirth by providing a human guanylate cyclase protein (see Office Action at page 7). However, Eliasof is in no way related to the other cited references, which are directed to treatment of ocular disorders and/or gene therapy. Rather, Eliasof teaches modulation of guanylate cyclase activity (not gene therapy) in order to treat urinary disorders (see Eliasof at par. [0042]).
In Response:  Applicant’s argument have been fully considered, but are not found persuasive. Examiner cited Eliasof in the instant rejection for teaching a guanylate cyclase that is 100% identical to SEQ ID NO: 1. Notably, and in relevance to the instant claims, Eliasof teaches that said guanylate cyclase is expressed in the brain. Thus, one of ordinary skill would in view of Wakefield. 
Applicant argues:  The Office argues that "Eliasof teaches that said guanylate cyclase is expressed in the brain. Thus, one of ordinary skill would have reasonable expectation that the guanylate cyclase in Eliasof would be suitable for use in the method of delivery of a biologically active guanylate cyclase polypeptide for the purpose of treating [LCA], as set forth in Acland in view of Wakefield" (see Office Action at page 19). Applicant respectfully disagrees. Expression of a protein in the brain would not provide a reason to use the sequence for the treatment of ocular disorders, as the ordinary artisan would not have a reasonable expectation of therapeutic effect when delivering that protein to the eye, especially when the references teaches modulation of guanylate cyclase activity (not gene therapy) for treating urinary conditions. The Office does not explain why a person of ordinary skill in the art would have had a reason to combine an rAAV for gene therapy to treat ocular conditions with a gene encoding a protein to be modulated for the treatment of urinary disorders.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. This is because the protein (retinal-specific human guanylate cyclase protein) - in and of itself- is taught by Acland. In fact, Acland teaches expression of the gene encoding retinal-specific human guanylate cyclase protein to treat Leber congenital amaurosis. As noted above, the deficiency in Acland has to do with the simple fact that Acland did not teach SEQ ID NO: 1, a specific sequence that encodes retinal-specific human guanylate cyclase protein. Whether Eliasof teaches other uses for the sequence is immaterial because Acland already treat Leber congenital amaurosis. Thus, in this regard, Applicant is incorrect in stating “Expression of a protein in the brain would not provide a reason to use the sequence for the treatment of ocular disorders” because the Examiner did not rely on Eliasof to teach the protein for treatment of an ocular disease. Per MPEP 2144.07, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). The ‘use’ of GUCY2D was already taught in Acland, Eliasof merely provided the sequence encoding GUCY2D.
Applicant argues:  Furthermore, at the time of filing the present application, a person of skill in the art would have had no expectation that a human guanylate cyclase expressed from a RK or CBA promoter in a rAAV vector could be used successfully, e.g., for treatment of an ocular disease. First, none of the cited references actually demonstrate use of any guanylate cyclase under an RK or CBA promoter. Rather, as discussed above, human guanylate cyclase is merely one of a laundry list of possible genes. That mere listing of guanylate cyclase would not provide a person having ordinary skill in the art with a reasonable expectation of success in arriving at the claimed invention.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. Arguments drawn to a ‘laundry list’ have already been addressed, and will not be addressed herein. With respect to the promoters and their functionality in an rAAV vector, per MPEP 2121, when the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a In re Sasse 629 F.2d 675, 207 USPQ 107 (CCPA 1980). Applicant’s argument that  a “person of skill in the art would have had no expectation that a human guanylate cyclase expressed from a RK or CBA promoter in a rAAV vector could be used successfully”, without any document evidence of such, fails to meet this burden. 
Applicant argues: Second, Applicant has provided an additional reference published prior to filing of the present application, Haire et al. Invest Ophthalmol Vis Sci. 2006 September 47(9): 3745-3753 ("Haire"), which does exemplify the use of a guanylate cyclase under a CBA promoter. Notably, Haire failed to show efficacy for treatment of an ocular disease, as demonstrated by lack of restoration of cone response as measured by electroretinogram (ERG). The Office asserts that Haire show "that the expression of GC 1 in fully developed cone cells restores some function to these cells, as evidenced by light-dependent cone arrestin translocation" (see Office Action at page 22). Applicant respectfully disagrees. Although Haire does show some level of expression of GCl, expression alone is not indicative of therapeutic effect. Rather, one of ordinary skill in the art would have looked at the data from the ERG testing, which is the established method for assessing retinal function at the level of phototransduction. It measures the electro-physiological response of the retina to light stimulus, both at the level of photoreceptors (a wave) and secondary neurons (b wave) that amplify and propagate the signal. The absence of a recordable cone ERG wave form in Haire indicates that despite successful expression of retGCl mediated by the AAV vector there was no phototransduction in the treated cones of the retina. In contrast, in the supporting data of the present application, robust cone ERG waveforms are shown for mice treated with the AAV5-
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. The Examiner disagree with Applicant’s characterization of the teachings of Haire as a failure. This is because in ‘Discussion’, Haire et al. noted that the goal of their study was to examine the feasibility of restoring function to cone photoreceptors in postnatal retinas that develop in the absence of GC1 and that the results of this study show that the expression of GC1 in fully developed cone cells restores some function to these cells, as evidenced by light-dependent cone arrestin translocation. Thus, based on the objective set by Haire, Haire succeeded. With respect to Applicant’s argument regarding ERG testing, Examiner is not persuaded. This is because process claims 41 and 45 only require a therapeutic effect (i.e. a treatment). Examiner maintains that Haire teaches a therapeutic effect. To underscore this point, Examiner notes that none of process claims 41 and 44-45 require any testing of ERG nor do said claims require the presence of a recordable cone ERG wave. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Applicant argues: 
In Response:  At the outset, Applicant’s arguments regarding unexpected results are immaterial to product claims, given that the claims only recite an intended use ( for delivering
biologically-active human guanylate cyclase protein, peptide, or polypeptide to a human patient diagnosed with a deficiency in human guanylate cyclase in photoreceptor cells)- but does not actually perform that use. With respect to the process claims, per MPEP 716.02 (d), “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." Examiner’s emphasis. In this regard, the evidence of nonobviousness is not commensurate in scope with the claims because the claims, unlike the example cited by Applicant, do not recite the specific vectors (see para. 189, 221 and 242 of PgPub) or the route of administration (see para. 229 of PgPub ) utilized in the Examples to obtain the results cited by Applicant. 
Applicant argues: 
In Response: Applicant’s arguments regarding the unexpected results have been addressed, and will not be addressed herein. 
Because Applicant’s arguments were not found persuasive, the rejection is maintained. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Examiner’s Comment: The rejection below has been copied from the office action mailed 10/21/2019 for clarity. 

Claims 41 and 44-45 remain are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9816108. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following: 
Instant claim 41 is directed to a method for preventing, treating or ameliorating a disease, dysfunction, disorder, deficiency, or abnormal condition in a mammal, or one or more symptoms thereof, the method comprising administering to the mammal a composition comprising the rAAV vector in accordance with claim 1, in an amount and for a time sufficient 
Instant claim 45 is directed to a method for providing a mammal with a therapeutically-effective amount of a biologically-active mammalian guanylate cyclase peptide, polypeptide, or protein to a mammal in need thereof, comprising introducing into suitable cells of a mammal in need thereof, an effective amount of the rAAV vector in accordance with claim 1, for a time sufficient to produce a biologically-active guanylate cyclase peptide, polypeptide or protein therefrom in at least a first population of cells or at least a first tissue of the mammal into which the rAAV vector has been introduced. 
For completeness, claim 1 of instant application is drawn to a recombinant adeno-associated viral (rAAV) vector comprising at least a first polynucleotide that comprises a photoreceptor-specific human rhodopsin kinase promoter, or a ubiquitous truncated chimeric CMV-chicken β-actin promoter, operably linked to at least a first nucleic acid segment that encodes at least a first mammalian guanylate cyclase protein, peptide, or polypeptide.
The claims of the ‘108 patent are drawn to a method for treating a human suffering from Leber congenital amaurosis-1 (LCA1), wherein the human has a defect, deficiency, or total absence of biologically-active retGC1 protein in at least one eye, as compared to the level of biologically-active retinal-specific guanylate cyclase 1 (retGC1) protein in an eye of a normal, untreated human, the method comprising: introducing into at least a first population of human 
 It is clear that all the elements of the application claims are to be found in patent claims (as the application claims fully encompasses patent claims).  The difference between the application claims and the patent claims lies in the fact that the patent claim includes many more elements and is thus much more specific (e.g. the limiting of a generic disease to Leber congenital amaurosis-1).  Thus the invention of claims of the patent is in effect a “species” of the “generic” invention of the application claims.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims is anticipated by claims of the patent, it is not patentably distinct from claims of the patent.

Applicant’s Arguments/Response to Arguments

Applicant argues: Claims 41 and 44-45 were rejected for allegedly being unpatentable over claims 1-7 of U.S. 9,816,108. Applicant respectfully submits that the present claims are patentable over claims 1-7 of U.S. 9,816,108 at least because the present claims include the following limitation, "a human patient diagnosed with a deficiency in human guanylate cyclase in photoreceptor cells" which is not described in the claims of the cited reference.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive.  This is because the limitation cited by Applicant is recited within an intended use of the claimed vector. Indeed, claim 1 is drawn to a recombinant adeno-associated viral (rAAV) vector for delivering biologically-active human guanylate cyclase protein, peptide, or polypeptide to a human patient diagnosed with a deficiency in human guanylate cyclase in photoreceptor cells, said vector……” Per MPEP 2111.02 “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).” 
In this regard, the intended use limitation recited in the present claims are of significance to claim construction and therefore is not a structural limitation.
Because Applicant’s arguments were not found persuasive, the rejection is maintained.


Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.

	Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632